DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 5-7, 8, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the data set" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 6 and 7 are rejected as being directly or indirectly dependent upon the independent claim 5 and claim 5 is rejected. 
Claim 5 recites the limitation "the exclusion zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim
Claim 8 recites the limitation "the data set" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the exclusion zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Is the exclusion zone and exclusion region same or different, please clarity.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 12, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ground plane and Obstacle Detection using LIDAR (hereafter LIDAR) (see IDS) in view of Khadloya et al. (US 2019/0259284) (hereafter Khadloya).
 	Regarding claims 1 and 13, Lidar discloses a vehicle comprising: a vehicle body having a camera and at least one ego part connection (see, page 3, the segment the Ego vehicle, The Lidar is typically mounted on top of vehicle and the data may contain points from the vehicle itself such as 
 	Regarding claims 12 and 14, Lidar discloses the vehicle, wherein the exclusion zone includes at least one fully surrounded inclusion zone (see, page 3, the segment the Ego vehicle, The Lidar is typically mounted on top of vehicle and the data may contain points from the vehicle itself such as roof and hood. They are the closest points to Lidar sensors that not obstacles. Retrieve points within a small radius that encompass the vehicle. And use these points to bounding cube to represent the ego vehicle, examiner interpreted that Lidar sensors taking photos of the points which are also not obstacles which are exclusion zone but it’s part of the vehicle taking image so interpreted as taking image of roof and hood but considered not obstacles so excluded from calculation as taught by Khadloya that ROI part not calculated to reduce the processing load).
 	Regarding claim 15, Lidar further discloses the method, wherein the first portion further includes at least one inclusion zone (see, page 3,  the segment the Ego vehicle, The Lidar is typically mounted on top of vehicle and the data may contain points from the vehicle itself such as roof and hood. They are the closest points to Lidar sensors that not obstacles, Retrieve points within a small radius that encompass the vehicle. And use these points to bounding cube to represent the ego vehicle, so, the exclusion zone are parts closest to sensors that are not obstacles).

6.	Claims 2, 3, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ground plane and Obstacle Detection using LIDAR , Khadloya and further in view of Sagi Eppel, “Classifying a specific region using convolution nets with an ROI masks as input (hereafter Sagi) (see IDS).

Regarding claims 3 and 19, Lidar further discloses the vehicle, wherein the data set includes exclusion zones corresponding to a plurality of types of ego parts (see, page 3, the segment the Ego vehicle, The Lidar is typically mounted on top of vehicle and the data may contain points from the vehicle itself such as roof and hood. They are the closest points to Lidar sensors that not obstacles. Retrieve points within a small radius that encompass the vehicle. And use these points to bounding cube to represent the ego vehicle).
4 is rejected under 35 U.S.C. 103 as being unpatentable over Ground plane and Obstacle Detection using LIDAR , Khadloya, Sagi and further in view of Lu et al. (US 2014/0085472) (hereafter Lu) (see IDS).
 	Regarding claim 4, the combined teachings do not disclose the vehicle, wherein the plurality of types of ego parts includes a bucket, a ripper, a door, a staircase, a trailer, and a dolly. However, in same field of endeavor, Lu teaches trailer angle detection system in which paragraph [0005], the present invention provides a dynamic calibration method for calibrating the trailer angle detection system.  Responsive to driving the vehicle towing a trailer around curves, the system calculates or determines various parameters relating to the trailer and the vehicle to calibrate the trailer angle detection system for the particular vehicle and trailer that is being towed.  The calibration system or method of the present invention provides a dynamic calibration system that calibrates the vehicle's trailer angle detection system while the vehicle (towing the trailer) is being driven on a road and may obviate the need to manually measure various dimensions of the trailer and vehicle for initial calibration of the trailer angle detection system. Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Lu with the Lidar, Khadloya and Sagi, as a whole, so as to perform object detection based on the ego part of the vehicle as claimed. 

 8.	Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ground plane and Obstacle Detection using LIDAR ,Khadloya and further in view of Radim Tylecek, “ Consistent semantic annotation of outdoor datasets via 2D/3D label transfer” (hereafter Radim) (See IDS).
 	Regarding claim 5, the combined teachings do not disclose the vehicle, wherein each frame of the data set includes at least one annotation corresponding to the exclusion zone defined in the frame. However, in same field of endeavor, Radim teaches in 3.2.2. Initialization of 3D map geometry in which 3.2.2. Initialization of 3D Map Geometry The 3D Map Editor (described in Section 4.1) is employed to manually produce a sketch 3D description of the scene. The schematic ∈ R 9 is attributed with a location, orientation and dimensions (9 DOF). The 3D map is initialized from the segmented point cloud (background part excluded): Object shapes S are initialized as bounding boxes around object cloud segments similar to [17]. Ground mesh G is initialized using Delaunay Triangulation (DT) of the ground segment. Vertices of the DT are uniformly sampled from ground points. 3.3. Semantic Image Annotations the next step is to annotate 2D images in the video stream(s). The previously produced semantic point cloud is loaded into the 2D Image Annotation Tool (described in Section 4.2) together with the recorded image streams, camera calibration and poses. Therefore, it would have been obvious to one skilled in the art to combine the teachings of Radim with the Lidar and Khadloya, as a whole, so as to annotate the exclusion zone, the motivation is to provide annotation of the image dataset. 
 	Regarding claim 6, the combined teachings further discloses the vehicle wherein the at least one annotation is an image plane annotation corresponding to at least one feature of the image (see, Radim, Fig. 1, 2.1. annotation of seed images based on similarity in visual feature spaces).
 	Regarding claim 7, the combined teachings further discloses the vehicle of claim 5, wherein the at least one annotation is a 3D space annotation corresponding to a relative positioning of the ego part and the vehicle (Radim, abstract, 3D model of traversed scene to project segmented 3D objects into each camera frame to obtain an initial annotation of the image, 2.2. 3D scenes A Markov Random Field (MRF) is used to segment the mesh automatically into regions, which the user iteratively merges or splits to separate individual object instances. Additional automation is provided to recognize objects similar to a given template, e.g., allowing one to set the class to label all chairs simultaneously).



 9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ground plane and Obstacle Detection using LIDAR, Khadloya and further in view of Golden et al. (US 2020/0380675) (hereafter Golden).
 	Regarding claim 8, the combined teachings do not disclose the vehicle, wherein the data set is augmented using at least one of Y-axis flipping, image smoothing/blurring/stretching/skewing, addition of Gaussian noise, and increasing or decreasing contrast. However, in same field of endeavor, Golden teaches in paragraph [0026], the at least one processor may augment the learning data via modification of at least some of the image data in the plurality of batches of labeled image sets.  The at least one processor may augment at least some of the image data in the plurality of batches of labeled image sets according to at least one of: a horizontal flip, a vertical flip, a shear amount, a shift amount, a zoom amount, a rotation amount, a brightness level, a contrast level, a nonlinear deformation, a nonlinear contrast deformation, or a nonlinear brightness deformation.  The image data may be augmented either in 2D or 3D. therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Golden with the LiDAR and Khadloya, as a whole, so as to augment the data set to compare with the image to train the processed image data. 

Allowable Subject Matter
10.	Claims 10,11,16,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atsushi et al. (US 2019/0219681) discloses [0052] In this manner, the obstacle determination device 5 can exclude non-obstacles from obstacle candidates detected by the peripheral detection sensor 2 and can output information on obstacles to the collision determination section 41, whereby unnecessary stop operations and brake operations can be suppressed.
	Lu et al. (US 2020/0258320) discloses in paragraph [0047], the modification system excludes/ignores any sensor data received from a remote vehicle whose vehicle identifiers are included on the exclusion list.  
	Lee et al. (US 2018/0170327) discloses [0010] another aspect of the present invention is directed to provide a vehicle for determining whether an obstacle is misunderstood on the basis of 
the road type information and ego-vehicle lane information, excluding the misunderstood obstacle from the list of collision-available obstacles, and a method for controlling the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/2/2021